Citation Nr: 1313866	
Decision Date: 04/25/13    Archive Date: 05/03/13

DOCKET NO.  03-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a bilateral foot disability.

3.  Entitlement to service connection for residuals of a cut on the left hand.

4.  Entitlement to service connection for a left wrist scar.

5.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran had active service from March 1973 to May 1976.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2002 and September 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In August 2007, the Board remanded the issue of entitlement to service connection for residuals of a cut on the left hand for additional development.  Specifically the Board ordered the Appeals Management Center (AMC) to request service treatment records under the Veteran's aliases and to clarify whether he wanted a hearing before the Board.  All development was completed.  In September 2011, the Board remanded the matter again for the scheduling of a VA examination, which was completed.  In a separate September 2011 decision, the Board remanded the issue of entitlement to service connection for a left wrist scar and the issues concerning reopening claims for service connection for the back, feet, and diabetes mellitus for the scheduling of a hearing before the Board.

The Veteran appeared via videoconference and provided testimony before the undersigned Veterans Law Judge (VLJ) in June 2012.  A transcript of the hearing has been associated with the claims file.

In an August 2012 decision, the Board reopened the issues of entitlement to service connection for a back disability, a bilateral foot disability and diabetes mellitus type II.  The Board also remanded these reopened issues and the issues of entitlement to service connection for a residuals of a cut on the left hand and service connection for a left wrist scar for additional development to include obtaining Social Security Administration (SSA) records and to schedule VA examinations.  All development was completed.  

The Board has reviewed the Veteran's physical claims file and file on the "Virtual VA" system to ensure a total review of the evidence.

The issues of whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder and entitlement to nonservice-connected (NSC) pension have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for residuals of a cut on the left hand, entitlement to service connection for a left wrist scar, and entitlement to diabetes type II are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  Degenerative disc disease of the lumbar spine was not manifest in service, was not manifest within one year of separation, and is not related to service.

2.  A bilateral foot disability has not been shown by competent evidence to be related to a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Degenerative disc disease of the lumbar spine was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).  

2.  A bilateral foot disability was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) (concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Notice should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  A Supplemental Statement of the Case, when issued following a notice letter, satisfies the due process and notification requirements for an adjudicative decision for these purposes.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

In this appeal, the RO provided notice to the Veteran in an August 2012 letter that explained what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  

The August 2012 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  After issuance of the August 2012 letter, and opportunity for the Veteran to respond, the February 2013 supplemental statement of the case (SSOC) reflects readjudication of the claim.  Hence, the Veteran is not shown to be prejudiced by the timing of the latter notice.  See Mayfield, 20 Vet. App. at 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  The Board notes that the Veteran's service treatment records are unavailable and that further attempts to find such records would be futile.  See National Personnel Records Center (NPRC) response (August 14, 2004).

With regard to the missing service treatment records, the United States Court of Appeals for Veterans Claims (Court) has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's analysis of the claims has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46 (1996). 

Moreover, there is no presumption, either in favor of the appellant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18   (2005) (the Court declined to apply an "adverse presumption" where records have been lost or destroyed while in Government control which would have required VA to disprove a claimant's allegation of injury or disease in service in these particular cases).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  Pertinent medical evidence associated with the claims file consists of VA treatment records and the reports of various VA examinations to include recent December 2011 and September 2012 VA examinations.  The December 2011 and September 2012 examination reports reflect that the VA examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that these examination reports are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Also of record and considered in connection with the appeal are the various written statements provided by the Veteran and by the Veteran's representative and the Veteran's June 2012 hearing testimony.  During this hearing, the undersigned Acting Veterans Law Judge fully explained the elements of the Veteran's claims and the types of evidence - lay and medical - needed to support the claims.  See Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010).  The Board finds that no additional RO action to further develop the record on the claim is warranted.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 

Law and Regulations

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden for certain chronic disabilities such as arthritis is through a demonstration of continuity of symptomatology.  

In relevant part, 38 U.S.C.A. § 1154(a) requires that the VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim to disability or death benefits.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In fact, competent medical evidence is not necessarily required when the determinative issue involves either medical etiology or a medical diagnosis. Id. at 1376-77; see also Buchanan v. Nicholson, 451 F .3d 1331, 1337 (Fed. Cir. 2006); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, supra (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §] 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 




A.  Entitlement to service connection for a back disability

The Veteran contends that he has a current low back disability as a result of his service.  In June 2012, the Veteran testified that he injured his back in service as a result of carrying a 35 pound radio in the field as part of his duties as a radioman.  Additionally, he stated that he also injured his back when he fell on a bench during a barbeque that the company commander threw.

In March 1994, the Veteran presented with complaints of lumbar tenderness.

A March 2000 treatment report reflects complaints of back pain.

An April 2002 treatment report indicates that the Veteran had low back pain on and off since 1994.

In a May 2003 VA treatment note, the Veteran presented with complaints of low back pain that he reported experiencing since a fall in 1974 while in service.  He had a lumbosacral x-ray in May 2003 with no evidence of fractures or osteophytes.  The diagnosis was low back pain that was likely soft tissue related.

A November 2003 treatment report indicates that the Veteran had back pain for the past 4 to 5 years.

A June 2004 x-ray report indicates degenerative joint disease of the lower lumbar vertebrates at L4 and L5.  The diagnosis was degenerative joint disease of the lumbar spine.

In an October 2004 letter, a private physician noted that the Veteran had chronic back pain syndrome.

Per the August 2012 remand instructions, the Veteran underwent a VA examination in September 2012.  The diagnosis was lumbar degenerative disc disease.  The examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  The examiner noted that although civilian medical records did show that there was ongoing low back pain, these reports occurred years after the Veteran's discharge from the military.  

As noted above, the Veteran's service treatment records are unavailable.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a low back disability is not warranted.

There is a current diagnosis of degenerative joint disease of the lumbar spine; hence, when affording the Veteran the benefit of the doubt, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000).

As the Veteran's service treatment records are unavailable, the Board concedes that he injured his back in service as he has claimed.  Even when accepting the fact that the Veteran had an in-service back injury however, the Board notes that there is no competent evidence showing that the Veteran had arthritis to a compensable degree within one year from his separation from service or that the Veteran's current low back disability is related to service.

There no clinical findings or diagnoses of degenerative joint disease of the lumbar spine for over 27 years thereafter.  The first post-service evidence of degenerative joint disease was in 2003, as the Veteran reported having arthritis.  A review of the post-service VA medical records reflect that at no time prior to 2003 did the Veteran provide a history of arthritis, despite ample opportunities to do so.  

Also, none of the private medical records or VA treatment records show that the Veteran was diagnosed with arthritis to a compensable degree within one year of service.  Clearly, there is no evidence of a diagnosis of arthritis to a compensable degree within one year of service.

He was also not diagnosed with a back disorder until many years after service as the first evidence of a low back disability is the March 1994 treatment note where the Veteran presented with complaints of lumbar tenderness.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The Veteran has also failed to show continuity of symptomatology during the many years since service to otherwise support this claim.  38 C.F.R. § 3.303(b).  While the Veteran has contended that he has experienced back pain since his claimed in-service injury, in an April 2002 treatment report noted that the Veteran had low back pain on and off since 1994 and a November 2003 treatment report noted that the Veteran had back pain for the past 4 to 5 years.  For these reasons, the Veteran's assertions as to continuous back pain since service are not found to be credible, as they are outweighed by the existing medical evidence and in light of the absence of medical care for decades thereafter.

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current degenerative joint disease of the lumbar spine and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the low back disability weighs against the claim.  As indicated above, the September 2012 VA examiner opined that the Veteran's low back disability was less likely than not incurred in or caused by the Veteran's claimed in-service injury, event or illness.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  

In sum, the Board finds that service connection for a low back disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

B.  Entitlement to service connection for bilateral foot disabilities

The Veteran contends that he has current bilateral foot disabilities as a result of his service.  In June 2012, the Veteran testified that when he was walking during his time in the military, his feet hurt so much that sometimes he rode in a Jeep to be taken back to the tent.

A May 1986 treatment report indicates that the Veteran hurt the ball of his right foot 2 months ago.  

A January 1998 x-ray report reflects a history of old trauma to his left big toe that resulted in swelling.  The left hallux was normal.  The Veteran reported that he injured his left big toe 3 years ago.

A December 1991 treatment note indicated that the Veteran presented with complaints of bilateral foot pain.

In May 1993, he presented with complaints of bilateral arch pain.

In December 1993 he presented with complaints of painful ankles.

A May 1995 treatment note indicates that the Veteran presented with complaints of a painful left foot.  There was no trauma to the left foot as his prolonged standing as a security guard at the airport led to left toe pain and pain at the soles of his feet.

An October 2001 treatment note indicates that the Veteran presented with complaints of pain in his right ankle and knee that he twisted in the 1970's during a training exercise.  X-ray of his bilateral ankles demonstrated soft tissue swelling.  For his right ankle, there was a mild deformity consistent with an old fracture.  No degenerative joint disease was present in the ankle joint.

An April 2002 treatment note reflects that the Veteran had ankle pain since 1994.

An October 2004 VA treatment report indicates that the Veteran presented with complaints of ankle joint pain since his time in the military during long marches uphill.

An August 2005 VA treatment report indicates complaints of bilateral foot pain but with no evidence of flat feet.

Per the August 2012 remand instructions, the Veteran underwent a VA examination in September 2012.  The examiner noted that the Veteran claimed that he injured only his left foot while on active duty due to repetitive physical activities such as forced marches, climbing up and down hills, carrying a heavy radio on his back and running exercises.  He did not seek medical attention while on active duty.  On examination, he had moderate tenderness to palpitation along the entire length of the left Achilles tendon.  There was normal range of motion of the ankle.  The diagnosis was Achilles tendonitis.  The examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that there were no military service records to confirm that a foot condition existed while on active duty, nor were there any civilian medical records to show that there was a chronic foot condition.  Therefore, the Veteran's foot disability was not related to service.

As noted above, the Veteran's service treatment records are unavailable.

Considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for a bilateral foot disability is not warranted.

There is a current diagnosis of Achilles tendonitis; hence, the first element of service connection is satisfied.  However, a veteran seeking disability benefits must establish not only the existence of a disability, but also an etiological connection between his military service and the disability.   

The Board notes that the Veteran contends that the repetitive activities of his active duty, and not a particular injury, were what caused his current bilateral foot disability.  Affording the benefit of the doubt, as the Veteran's service treatment records are unavailable, the Board concedes that the Veteran undertook these activities in service as he has claimed.  Even when accepting the fact that the Veteran had an in-service foot symptoms however, the Board notes that there is no competent evidence showing that the Veteran's current bilateral foot disability is related to service.

The first post-service evidence of complaints of foot pain were in 1986 as the Veteran reported that he hurt the ball of his right foot 2 months ago.  There were no clinical findings or diagnoses of a bilateral foot disability for over 22 years since his discharge as an x-ray report in 1998 noted a history of old trauma to his left big toe that resulted in swelling.  A review of the post-service VA medical records reflect that at no time prior to 1986 did the Veteran provide a history of bilateral foot pain or symptoms, despite ample opportunities to do so.  

The Veteran not diagnosed with a bilateral foot disability until many years after service as the first evidence of a bilateral foot disability is an x-ray report in 1998  which noted a history of old trauma to his left big toe that resulted in swelling.  Additionally, this time lapse between the conclusion of his military service and the onset of his symptoms provides compelling evidence against his claim.  See Maxson; supra.  

Moreover, there is no competent evidence or opinion even suggesting that there exists a medical nexus between current Achilles tendonitis and the Veteran's military service.  In fact, the only medical opinion addressing the etiology of the bilateral foot disability weighs against the claim.  As indicated above, the September 2012 VA examiner opined that the Veteran's bilateral foot disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  None of the competent medical evidence currently of record refutes this conclusion, and the Veteran has not presented or identified any such existing medical evidence or opinion.  While the Board has considered the Veteran's lay opinion, the Board finds that any lay contention as to causation is substantially outweighed by the combination of the negative VA examination opinion and the lapse of time between separation from service and initially documented treatment.

In sum, the Board finds that service connection for a bilateral foot disability must be denied.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for a bilateral foot disability is denied.



REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for triggering VA's duty to provide an examination is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As noted above, the Veteran's service treatment records are unavailable for review.  As such, the Board recognizes that VA needs to employ a "heightened" duty "to explain its findings and conclusions and to consider carefully the benefit- of-the-doubt rule."  See Cromer v. Nicholson, 19 Vet. App. 215, 217- 18 (2005), quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); see also Russo v. Brown, 9 Vet. App. 46, 51 (1996) (explaining that precedent does "not establish a heightened 'benefit of the doubt,' only a heightened duty of the Board to consider applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed"); see also 38 C.F.R. § 3.159(c) (4).

Regarding the Veteran's claim for diabetes mellitus, type II, to include as due to herbicide exposure, the Board notes that if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, Type 2 diabetes (also known as Type 2 diabetes mellitus or adult-onset diabetes) shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

The Board notes and the Veteran concedes that he did not set foot in Vietnam.  Instead, the Veteran contends that he was exposed to Agent Orange as a result of his time when stationed at Camp Pendleton.  Specifically, the Veteran testified that he was stationed at Camp Uno at Camp Pendleton, where he observed people spraying chemicals.  He was not certain if the chemical used was Agent Orange but he was around the areas that were sprayed by the chemicals.

VA has developed specific procedures to determine whether a veteran was exposed to herbicides in a vicinity other than the Republic of Vietnam or along the demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(n) directs that a detailed statement of a veteran's claimed herbicide exposure be sent to the Compensation and Pension (C&P) Service via e-mail and a review be requested of the Department of Defense's ("DoD") inventory of herbicide operations to determine whether herbicides were used or tested as alleged.  If the exposure is not verified, a request should then be sent to the U.S. Army and Joint Services Records Research Center (JSRRC) for verification.

The Board notes that the agency of original jurisdiction (AOJ) has not made determination in regard to the Veteran's claimed exposure to Agent Orange at Camp Pendleton.

Additionally, as noted above, the Veteran's service personnel records, including any regarding service at Camp Pendleton, have not been associated with the claims file.  Therefore, the RO should attempt to obtain such records.

Also, given the above, the Veteran should be provided an examination and opinion addressing whether his diabetes is related to his period of service.  The examiner should consider the Veteran's assertions regarding his duties at Camp Pendleton and his alleged exposure to chemicals to possibly include Agent Orange.

Regarding his left wrist disabilities, the Veteran claims to have suffered an injury in service which resulted in his claimed left wrist disabilities as he testified that he cut his wrist when he was involved at a fight at a bar while trying to protect himself.  

An October 2003 VA treatment note indicated that the Veteran had a left wrist scar on the medial aspect of his wrist that was tender.  The impression was left wrist weakness/pain with questionable arthritis.

The Veteran underwent a VA examination in August 2004.  The examiner noted that the Veteran reported a history of laceration to his left wrist secondary to a cut from a glass bottle.  Examination confirmed a laceration to the distal left wrist ulnar surface with functional limitations of weakness at 4/5 and decreased sensation to pinprick.  The examiner did note that the decreased sensation to touch over the entire surface of the left hand did not anatomically coincide with the Veteran's residual injury and scar.  However, the examiner did not give an etiology regarding the Veteran's residuals of a cut on the left hand or a left wrist scar disabilities.  

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

Therefore, an opinion is needed to specifically address whether the Veteran has residuals of a cut on the left hand or a left wrist scar disability related to his service.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should make a determination in regard to the claimed herbicide exposure at Camp Pendleton, pursuant to current VA procedures.  All efforts in that regard should be documented in the claims file.

2.  Obtain the Veteran's service personnel records, to include any records of his service at Camp Pendleton.  All records and/or responses received should be associated with the claims file.

3.  The Veteran should be afforded a VA medical examination, with an appropriate examiner who has reviewed the claims file, to ascertain the nature and etiology of the claimed diabetes mellitus, type II disability.

Following a review of the claims file, to include service and post-service medical records, and the examination results, the examiner is requested to determine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's diabetes mellitus is related to service, to specifically include any reported in-service herbicide exposure.

In making this determination, the examiner should consider the Veteran's assertions regarding his duties at Camp Pendleton and the determination conducted by the AOJ regarding the claimed herbicide exposure at Camp Pendleton.

All opinions must be supported by a complete rationale in a typewritten report.

4.  The Veteran should be afforded a VA medical examination, with an appropriate examiner who has reviewed the claims file, to ascertain the nature and etiology of the claimed residuals of a cut on the left hand or a left wrist scar disabilities.

The examiner must address whether there is a current clinical diagnosis for the claimed residuals of a cut on the left hand or a left wrist scar disabilities.  If so, the examiner must render that diagnosis and determine whether it is at least as likely as not (a 50 percent or greater probability) that such diagnosis is etiologically related to service.  

All opinions must be supported by a complete rationale in a typewritten report.

5.  Then readjudicate the Veteran's claims.  If any determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


______________________________________________
A.C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


